Title: From John Adams to Joseph E. Sprague, 4 August 1821
From: Adams, John
To: Sprague, Joseph E.


				
					Sir—
					Montezillo. Aug. 4, 1821.
				
				I owe you many thanks for the present of an ingenious, entertaining and valuable oration, pronounced by you on the 4th of July, before the Salem Charitable Mechanic Association. I have read it with great pleasure, as 1 have all the orations which have been sent me this year. I have been much affected with the remarkable uniformity of principles and sentiments, and coincidence of topics, which pervades them all, although spoken in various cities and distant states. Such an harmonious train of thinking is an augury of great good to our country. It gives us proofs of a national character, of a national public opinion, cheering hopes of a lasting union, prosperity and happiness. Nothing could be more natural than in addressing a Charitable Mechanic Association, you should take notice of the proud reflections on us, so perpetually poured forth in England. This topic has not escaped the notice of any oration I have read this year. I own I am glad to see it. We have been tame and patient under the scalding drops of their contempt too long. It is time for us to arouse ourselves, and to assert honestly our own just pretensions, and show them that their impertinence shall no longer be borne without resentment and retaliation.—The English emissaries in all our cities, who have access to any of the newspapers, are pouring forth their murmurs and complaints under the lash, which shows that it has had its proper effect. It has already produced an appearance of modesty, and more decency, both in England and Scotland. When they treat us like men, I hope we shall treat them like gentlemen.

I am sir, your much obliged and most humble / servant, 
				
					John Adams.
				
				
			